 

Exhibit 10.31

 

 

 

 

 

 

 

 

 

 

VICTORY CAPITAL MANAGEMENT INC.

DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

Prepared by

THE ERISA LAW GROUP

8700 MONROVIA STREET, SUITE 310

LENEXA, KANSAS 66215

(913) 647-7552

 

 

 

 

 

2020

 

 

 

--------------------------------------------------------------------------------

 

Victory Capital Management Inc.

Deferred Compensation Plan

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1 –

DEFINITIONS

1

 

 

1.1

Account

1

 

 

1.2

Accrued Benefit

1

 

 

1.3

Beneficiary

1

 

 

1.4

Benefit or benefits

2

 

 

1.5

Board

2

 

 

1.6

Cause

2

 

 

1.7

Change in Control

2

 

 

1.8

Code

2

 

 

1.9

Compensation

2

 

 

1.10

Discretionary Employer Contribution Account

2

 

 

1.11

Discretionary Employer Contributions

2

 

 

1.12

Disability

2

 

 

1.13

Earnings

3

 

 

1.14

Effective Date

3

 

 

1.15

Election Date

3

 

 

1.16

Employee

3

 

 

1.17

Employer

3

 

 

1.18

ERISA

3

 

 

1.19

Matching Employer Contribution Account

3

 

 

1.20

Matching Employer Contributions

3

 

 

1.21

Participant

3

 

 

1.22

Payment Event

3

 

 

1.23

Plan

3

 

 

1.24

Plan Administrator

3

 

 

1.25

Plan Year

3

 

 

1.26

Salary Deferral Agreement

3

 

 

1.27

Salary Deferral Contribution Account

4

 

 

1.28

Salary Deferral Contributions

4

 

 

1.28

Section 401(a)(17)

4

 

 

1.30

Segregated Investment Account

4

 

 

1.31

Separation from Service

4

 

 

1.32

Spouse

4

 

 

1.33

Trust

4

 

 

1.34

Trustee

4

 

 

1.35

Valuation Date

4

 

 

1.36

Valuation Period

4

 

 

 

 

 

ARTICLE 2 –

PARTICIPATION

5

 

 

2.1

Eligibility

5

i

--------------------------------------------------------------------------------

 

 

 

2.2

Change of Participation

5

 

 

 

 

 

ARTICLE 3 –

CONTRIBUTIONS, VESTING AND FORFEITURE

5

 

 

3.1

Salary Deferral Contributions

5

 

 

3.2

Matching Employer Contributions

7

 

 

3.3

Discretionary Employer Contributions

7

 

 

3.4

Vesting

8

 

 

 

 

 

ARTICLE 4 –

PLAN ACCOUNTING, EARNINGS AND FUNDING

9

 

 

4.1

Investment

9

 

 

4.2

Accounting

10

 

 

4.3

Account Adjustments

10

 

 

4.4

Allocation of Earnings

10

 

 

4.5

Participant Direction of Investment

11

 

 

4.6

Trust and No Funding

11

 

 

4.7

Benefit Responsibility

12

 

 

 

 

 

ARTICLE 5 –

TIME AND METHOD OF PAYMENT

12

 

 

5.1

Election of Payment

12

 

 

5.2

Payment Events

13

 

 

5.3

Method of Payment

13

 

 

5.4

Default Payment

13

 

 

5.5

Intervening Disability or Death

14

 

 

5.6

Change in Election

14

 

 

5.7

Payment for Unforeseeable Emergency

14

 

 

5.8

Permitted Payment Acceleration

15

 

 

5.9

Domestic Relations Orders

15

 

 

5.10

Overpayment

15

 

 

5.11

Facility of Payment

15

 

 

5.12

Taxes

15

 

 

 

 

 

ARTICLE 6 –

PARTICIPANT PROVISIONS

16

 

 

6.1

Beneficiary Designation

16

 

 

6.2

Community Property and Legal Effect

16

 

 

6.3

No Beneficiary Designation

16

 

 

6.4

Revocation Upon Divorce

16

 

 

6.5

Personal Data to Employer

17

 

 

6.6

Assignment or Alienation

17

 

 

 

 

 

ARTICLE 7 -

ADMINISTRATION

17

 

 

7.1

Authority and Responsibility of the Plan Administrator

17

 

 

7.2

Claims Procedures

17

 

 

7.3

Expenses

19

 

 

 

 

 

ARTICLE 8 -

MISCELLANEOUS

19

 

 

8.1

USERRA and Family and Medical Leave Act

19

 

 

8.2

Amendment or Termination

19

 

 

8.3

No Liability

20

ii

--------------------------------------------------------------------------------

 

 

 

8.4

Employment Relations

20

 

 

8.5

Enforceability

20

 

 

8.6

Construction

20

 

 

8.7

Entire Agreement

20

 

 

8.8

Governing Law

21

 

 

 

iii

--------------------------------------------------------------------------------

 

VICTORY CAPITAL MANAGEMENT INC.

DEFERRED COMPENSATION PLAN

 

Victory Capital Management Inc. (“Employer”) has adopted and hereby amends and
restates this unfunded Plan for the purpose of providing deferred compensation
for a select group of management or highly compensated employees of the Employer
(“Participants”).

 

WITNESSETH:

 

WHEREAS, the services of the Participants and their experience and knowledge of
the affairs of the Employer are extremely valuable to the Employer;

 

WHEREAS, each Participant is part of a select group of management or highly
compensated employees who are essential to the Employer’s success, and who have
duties and responsibilities that play a unique and vital role in the well-being
of the Employer’s business;

 

WHEREAS, the Employer desires that Participants remain in its service, and to
motivate and reward them for their performance;

 

WHEREAS, to accomplish these goals the Employer has established and adopted this
deferred compensation plan which allows for Participant contributions and
Employer contributions to it;

 

WHEREAS, the Employer desires that this Plan comply with applicable laws
including the Employee Retirement Income Security Act of 1974, as amended, and
the relevant provisions of the Internal Revenue Code, particularly, Section
409A; and

 

WHEREAS, the Employer desires to amend and restate this Plan to reflect the
provisions of prior amendments and make certain other changes.

 

NOW THEREFORE, to accomplish these ends, this amended and restated Plan is
adopted and reads as follows:

 

Article 1

Definitions

 

Section 1.1 “Account” means the one or more accounts maintained for a
Participant to record his/her Salary Deferral Contributions, Matching Employer
Contributions, and Discretionary Employer Contributions, and which are credited
with Earnings pursuant to Article 4.

 

Section 1.2 “Accrued Benefit” means the Participant’s interest in the Plan, as
determined under Section 4.2, of the amount credited to a Participant’s
Account(s) as of any date.

 

Section 1.3 “Beneficiary” means a person or entity entitled to receive any
Accrued Benefit which is payable by reason of a Participant’s death.

 

1

--------------------------------------------------------------------------------

 

Section 1.4 “Benefits” or “benefits” means the Accrued Benefit(s) that is (are)
payable under this Plan.

 

Section 1.5 “Board” means the Board of Directors of the Employer.

 

Section 1.6  “Cause” means, with respect to any Participant and as determined by
the Employer’s Board of Directors:  (a) the plea of guilty or nolo contendere
to, or conviction for, the commission of a felony offense by the Participant;
(b) willful misconduct by the Participant that is injurious to the Employer or
an affiliate or an act of fraud, embezzlement, misrepresentation or breach of a
fiduciary duty against the Employer or any of its affiliates, as determined by
the Employer’s Board of Directors; or (c) a breach by the Participant of any
nondisclosure, non-solicitation or non-competition obligation owed to the
Employer or any of its affiliates.

 

Section 1.7 “Change in Control” means a change in ownership or effective control
of the Employer or a change in ownership of a substantial portion of the
Employer’s assets, all in accordance with Code Section 409A.

 

Section 1.8 “Code” means the Internal Revenue Code of 1986, as amended.  

 

Section 1.9 “Compensation” means, with respect to each Plan Year or performance
period, the Participant’s gross regularly-paid salary, and the Participant’s
incentive compensation (as defined by the Employer and understood by it and each
Participant pursuant to the Participant’s employment by the Employer) otherwise
received in cash (i.e., incentive compensation does not include any incentive
compensation the Participant receives in shares of stock of the Employer or
incentive compensation that is denominated in or calculated with reference to
shares of stock of the Employer but otherwise settled in cash such as Restricted
Stock Units or cash-settled Stock Appreciation Rights), excluding signing
bonuses, retention bonuses, moving allowances, dividends on vested and unvested
options, and dividends on vested and unvested restricted stock.

 

Section 1.10 “Discretionary Employer Contribution Account” means the individual
account for a Participant to record the Discretionary Employer Contributions and
which is credited for such Account’s Earnings pursuant to Article 4.

 

Section 1.11 “Discretionary Employer Contributions” means the amounts
contributed on a Participant’s behalf pursuant to Section 3.3.

 

Section 1.12 “Disability”. A Participant is “Disabled” or incurs a “Disability”
if either: (a) the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (b) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, the Participant is receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Employer.  The determination of Disability
shall be made by the Employer.

 

2

--------------------------------------------------------------------------------

 

Section 1.13 “Earnings” means gains and losses, realized and not realized.

 

Section 1.14 “Effective Date” means the effective date of this restatement of
the Plan, which is January 1, 2020.

 

Section 1.15 “Election Date” is the respective date prescribed in Sections
3.1(d) and 5.1(a).

 

Section 1.16 “Employee” means an individual who is employed by the Employer as a
common-law employee.

 

Section 1.17 “Employer” means Victory Capital Management Inc., incorporated in
the State of New York.

 

Section 1.18 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

Section 1.19“Matching Employer Contribution Account” means the individual
account for a Participant to record the Matching Employer Contributions and
which is credited for such Account’s Earnings pursuant to Article 4.

 

Section 1.20 “Matching Employer Contributions” means the amounts contributed on
a Participant’s behalf pursuant to Section 3.2.

 

Section 1.21“Participant” means an Employee who:  (a) is among a select group of
management or highly compensated employees within the meaning of ERISA; (b) is
designated in writing as a Participant by the Employer and who satisfies the
eligibility requirements under Article 2; and (c) has not received a
distribution of his or her entire Accrued Benefit.  References herein to
Participant include references to the Participant’s Beneficiary each place where
the context so requires or applies, as determined in the discretion of the
Employer.  Furthermore, the use of the word Beneficiary herein does not preclude
the Employer’s interpretation of the word “Participant” to include a Beneficiary
elsewhere in the Plan.

 

Section 1.22“Payment Event” is defined in Section 5.2.

 

Section 1.23 “Plan” means the nonqualified deferred compensation plan
established by the Employer in the form of this document, as it may be amended
from time to time.  

 

Section 1.24 “Plan Administrator” means the Employer.  The Plan Administrator is
responsible for compliance with applicable requirements under ERISA.

 

Section 1.25 “Plan Year” means the twelve (12) consecutive month period ending
every December 31.  

 

Section 1.26 “Salary Deferral Agreement” means the agreement a Participant
executes in accordance with Section 3.1.

 

3

--------------------------------------------------------------------------------

 

Section 1.27 “Salary Deferral Contribution Account” means the individual account
for a Participant to record the Salary Deferral Contributions and which is
credited for such Account’s Earnings pursuant to Article 4.

 

Section 1.28 “Salary Deferral Contributions” means the amounts credited on a
Participant’s behalf in accordance with the Participant’s election to defer
compensation pursuant to Section 3.1.

 

Section 1.29  “Section 401(a)(17)” means, for each Plan Year, the compensation
limitation in effect under Code Section 401(a)(17).

 

Section 1.30 “Segregated Investment Account” means a Participant-directed
Account pursuant to Section 4.5.

 

Section 1.31“Separation from Service” means a Participant’s termination of
employment with the Employer by reason of death, retirement, or otherwise that
qualifies as a separation from service within the meaning of Code Section 409A.

 

(a)For this purpose, the 20%, 36-month threshold of Treas. Reg. Section
1.409A-1(h)(1)(ii) shall apply.  Generally, under these regulations a
Participant incurs a Separation from Service if the facts and circumstances
indicate that the Employer and Participant reasonably anticipate that no further
services after a certain date will be performed or the level of services after
such date will permanently decrease significantly as described under the
regulations.  

 

(b)In the event of a conflict or inconsistency between this definition and the
definition of “separation from service” or similar term as provided in Code
Section 409A, the definition under Code Section 409A shall govern.

 

Section 1.32“Spouse” means the person who is legally married to the Participant
under the laws of a state or other recognized jurisdiction as of any relevant
date, as evidenced by a valid marriage certificate or other proof acceptable to
the Employer.   This includes married individuals of the same sex, even if the
married couple resides in a state or jurisdiction that does not recognize the
validity of same sex marriages.

 

Section 1.33 “Trust” means the trust established and maintained in connection
with this Plan, as amended from time to time.

 

Section 1.34“Trustee” means the trustee appointed pursuant to this Plan and the
Trust.

 

Section 1.35 “Valuation Date” means each business day of the Plan Year on which
Plan assets for which there is an established market are valued and the Trustee
is conducting business.  Otherwise, the Valuation Date means the last day of
each Plan Year, and/or such other Valuation Date(s) as selected by the Employer.

 

Section 1.36 “Valuation Period” with respect to any Valuation Date means the
period since the preceding Valuation Date.

 

4

--------------------------------------------------------------------------------

 

Article 2

Participation


Section 2.1 Eligibility.  For one or more Plan Years, the Employer in its sole
discretion shall designate the Employees who are eligible to participate in the
Plan.  The designation to participate shall not guarantee that an Employee will
remain a Participant in the Plan.  Participation in the Plan does not create any
right to be employed by the Employer or to earn future benefits of any
kind.  Except for Salary Deferral Contributions made pursuant to Section 3.1,
nothing in the Plan shall be construed to require any contributions to the Plan
on behalf of the Participant.

 

Section 2.2  Change of Participation.  The Employer in its sole discretion may
remove any Participant from the Plan or designate new Participants in the
Plan.  Notwithstanding, an Employee designated to participate in the Plan shall
cease to actively participate in the Plan (e.g., make Salary Deferral
Contributions or receive Matching or Discretionary Employer Contributions) if he
or she is determined to not be among a select group of management or highly
compensated employees within the meaning of ERISA.  Any Participant who ceases
to actively participate under the Plan shall, until the Participant’s Accrued
Benefit has been distributed to him or her, enjoy the rights afforded to him or
her as provided under the Plan.    

 

Article 3

Contributions, Vesting, and Forfeiture

 

Section 3.1Salary Deferral Contributions

 

(a)In General.  A Participant may elect to defer a percentage or amount of his
or her Compensation for a Plan Year and have the Employer credit the deferred
amount to the Plan.  A Participant’s election to defer shall be made by
executing a Salary Deferral Agreement in accordance with this Section 3.1.

 

(b)Form of Election.  The Participant’s Salary Deferral Agreement must be in
writing, must be dated and signed or otherwise authenticated by the Participant,
and must be delivered to the Employer in the medium the Employer designates,
together with all other documents or information required as determined by the
Employer.  The Salary Deferral Agreement shall be in the form provided by the
Employer and shall include the Participant’s elections of the time and method of
payment of the Participant’s Accrued Benefit in accordance with Article 5.

 

(c)Election Periods

 

(i)In General.  The Employer shall schedule an annual election period during
which Participants who elect to complete Salary Deferral Agreements must
complete such agreements.  Such periods shall end each Plan Year no later than
the day immediately prior to the beginning of the next Plan Year during which
the services that are performed by the Participant give rise to the Compensation
that may be deferred.  The Employer may, in writing to the Employee, designate
that said election period will end on a specified date earlier than the day
immediately prior to the beginning of such next Plan Year.  

 

5

--------------------------------------------------------------------------------

 

(ii)Performance-Based Compensation.  Notwithstanding the foregoing, the Employer
in its sole discretion may schedule election periods for the deferral of
compensation that is performance-based compensation (as defined in Code Section
409A) that will end no later than the date that is six (6) months before the end
of the performance period, provided that the Participant performs services for
the Employer continuously from the later of the beginning of the performance
period or the date the performance criteria are established through the date the
Participant makes an election hereunder, and provided further that the
Participant’s election to defer shall not be made after the performance-based
compensation has become readily ascertainable within the meaning of Code Section
409A.

 

(d)Election Date/Irrevocability.  A Participant’s Salary Deferral Agreement
shall become irrevocable as of the end of the election period designated by the
Employer (“Election Date”) and shall remain irrevocable and in effect for
Compensation paid (or deferred) with respect to services the Participant
performs in the Plan Year (or performance period) next following the Election
Date.

 

(e)Amount and Compensation.  A Participant’s Salary Deferral Contributions with
respect to a Plan Year shall not be less than such amount the Employer
prescribes in the Salary Deferral Agreement nor more than one hundred percent
(100%) of the Participant’s Compensation (minus required payroll deductions and
deductions for any other Employer-sponsored plan or program) or such other
amount the Employer establishes in the Salary Deferral Agreement.  A Salary
Deferral Agreement shall be made (and/or limited) with respect to such
Compensation prescribed by the Employer and set forth in one or more Salary
Deferral Agreements.

 

(f)Failure to Elect.  In the event a Salary Deferral Agreement is not properly
completed and in effect for a Plan Year or performance period, the Participant
shall be deemed to have elected to not make any Salary Deferral Contributions
for the subject Plan Year or performance period, as applicable.  

 

(g)When Deferral Election Becomes Effective.  A Participant’s Salary Deferral
Agreement will be effective, and Salary Deferral Contributions will be made,
only if and when the Participant has Compensation as defined in Section 1.9 that
exceeds the limit prescribed in Section 401(a)(17).  The amount or percentage of
Compensation that a Participant elects to defer is irrevocable as of the
Election Date and shall not be subject to change during the Plan Year or
performance period, as applicable.

 

(i)Salary Withholding.  Beginning with the payroll period that commences after
the Participant’s Compensation exceeds the Section 401(a)(17) limit, the
Employer shall withhold the amount or percentage of Compensation elected to be
deferred that constitutes gross salary in approximately equal amounts for each
payroll period within the remaining Plan Year or performance period at or
proximate to the time or times such amounts otherwise would be paid to the
Participant.  Subject to Section 409A requirements, Compensation payable after
the last day of the Plan Year solely for services provided during the final
payroll period containing the last day of the Plan Year is treated as
Compensation for services performed in the subsequent taxable year.

 

(ii)Incentive Compensation Withholding.  The Participant’s Salary Deferral
Agreement with respect to incentive compensation shall apply and be effective
immediately to such compensation if and once the Participant’s Compensation
exceeds the Section 401(a)(17) limit.  The

6

--------------------------------------------------------------------------------

 

amount or percentage of incentive compensation that a Participant elects to
defer is irrevocable as of the Election Date and shall not be subject to change
during the Plan Year or performance period, as applicable.  The Employer shall
withhold the amount or percentage of any incentive compensation specified by the
Participant to be deferred at or proximate to the time or times such incentive
compensation otherwise would be paid to the Participant.  Any incentive
compensation that the Participant exchanges for shares of Employer stock may not
be contributed under the Plan and credited to the Participant’s Salary Deferral
Contribution Account.  Also with respect to incentive compensation, the amount
that may be deferred for a Plan Year that is attributable to a period of time
services are performed that precedes the beginning of a Plan Year generally
shall be limited ratably to the extent required under Code Section 409A.

 

Section 3.2 Matching Employer Contributions  

 

(a)In General.  For all or any portion of one or more Plan Years the Employer
may award an amount on behalf of Participants who make Salary Deferral
Contributions for the Plan Year (“Matching Employer Contributions”).

 

(b)Discretionary Amount.  The amount of the Matching Employer Contributions, if
any, shall be determined by the Employer in the Employer’s sole discretion.
Without limitation, the Employer may limit the amount of Matching Employer
Contributions to a set percentage of either the Participant’s Compensation or
amount of Salary Deferral Contributions.  Until a change is announced to
Participants (which change shall be documented in an Amendment to the Plan
before, on or after such announcement), the Matching Employer Contribution will
equal the amount of each Participant’s Salary Deferral Contributions with
respect to a Plan Year, with a maximum Matching Employer Contribution equal to
5% of the Participant’s Compensation for the Plan Year that exceeds the Section
401(a)(17) limit for such Plan Year.  Notwithstanding, no Matching Employer
Contribution shall be made for a Plan Year on Compensation for such Plan Year
that exceeds $3,000,000.00. Notwithstanding the foregoing, any Compensation that
is attributable to incentive compensation or eligible bonus earned in the 2019
Plan Year and paid to a Participant in the 2020 Plan Year will be subject to a
Matching Employer Contribution percentage of 6%, which was the Matching Employer
Contribution percentage under the Plan document in effect during 2019, but only
to the extent that the Participant’s total Compensation paid in 2020 (including
any 2019 incentive compensation or bonus) exceeds the Section 401(a)(17) limit
for the 2020 Plan Year. The maximum limit on Compensation that shall be used to
calculate the Matching Employer Contribution shall remain at $3,000,000 for both
the 2019 and 2020 Plan Years and all future Plan Years until changed in
accordance with the Plan.

 

Section 3.3 Discretionary Employer Contributions

 

(a)In General.  With respect to one or more Plan Years, other performance
periods, or at any time with respect to any or no period, the Employer may award
to the Plan on behalf of one or more Participants, as Discretionary Employer
Contributions, an amount the Employer from time to time may deem advisable.

 

(b)Discretionary.  Such amount, if any, shall be determined by the Employer on a
Participant-by-Participant basis in the Employer’s sole discretion and will be
identified on an addendum issued with respect to a Plan Year or performance
period identifying the amounts, if any, awarded on behalf of one or more
Participants.  For example, and without limitation, the Employer

7

--------------------------------------------------------------------------------

 

may choose to specify an amount of contribution equal to a specified percentage
of Compensation for one or more Participants for a specified Plan Year.

 

Section 3.4Vesting  

 

(a)Full Vesting of Salary Deferrals.  A Participant shall have a nonforfeitable
vested interest in all of his or her Accrued Benefit attributable to the
Participant’s Salary Deferral Contribution Account.

 

(b)Vesting in Employer Contributions

 

(i)Vesting Schedule.  Except as provided below in Section 3.4(b)(ii), a
Participant shall have a nonforfeitable vested interest in his or her Accrued
Benefit attributable to the Participant’s Matching Employer Contribution Account
and Discretionary Employer Contribution Account in accordance with the vesting
schedule set forth below.  A Participant’s nonforfeitable vested benefits in
such Accounts shall equal the applicable percentage which corresponds to the
Participant’s Years of Service multiplied by the value of such Account(s).

 

Years of Service

Percentage

 

 

Less than 3 years

0%

3 years or more

100%

 

(A)A “Year of Service,” with respect separately to each Participant, means each
twelve-consecutive month period during which the Participant is continuously
employed by the Employer (i.e., the Participant must be employed throughout the
entire twelve-month period).  Such period begins on the first day of the
Participant’s employment with the Employer and each one-year anniversary
thereof.

 

(B)All Years of Service of a Participant are taken into account.  The Years of
Service need not be consecutive Years of Service in order for a Participant to
have earned three Years of Service.

 

(C)If a Participant is employed by the Employer at any particular time, he or
she is treated as employed at such time for purposes of Section 3.4(b) even if
the Participant is on any Employer authorized leave of absence.  In addition,
the Participant is treated as employed if any law requires the Participant to be
treated as employed for purposes of Section 3.4(b) (for example, if the Family
and Medical Leave Act of 1993, the Uniformed Services Employment and
Reemployment Rights Act of 1994, or other mandate applies to this Plan).

 

(D)For purposes of calculating Years of Service, employment with Munder Capital
Management prior to the Munder Effective Date shall be treated as employment
with the Employer. The “Munder Effective Date” is October 31, 2014, the date the
Employer acquired the stock of Munder Capital Management.

 

(E)For purposes of calculating Years of Service, employment with RS Investment
Management Company, LLC prior to the RS Effective Date shall be treated as

8

--------------------------------------------------------------------------------

 

employment with the Employer. The “RS Effective Date” is July 31, 2016, the date
the Employer acquired the stock of RS Investment Management Company, LLC.

 

(F)For purposes of calculating Years of Service, employment with USAA Investment
Management Company and USAA Transfer Agency Company dba USAA Shareholder Account
Services (collectively, “USAA”) prior to the USAA Effective Date shall be
treated as employment with the Employer. The “USAA Effective Date” is July 1,
2019, the date the Employer acquired the stock of USAA.

 

(G) For purposes of calculating Years of Service, employment with Compass
Efficient Model Portfolios (“Compass EMP”) prior to April 30, 2015 (“Compass
Closing Date”) shall be treated as employment with the Employer if the
Participant was employed by Compass EMP on the Compass Closing Date.

 

(ii)Full Vesting on Death, Disability or Change in Control.  Notwithstanding the
foregoing, a Participant shall at all times have a nonforfeitable vested
interest in the Accrued Benefit attributable to his or her Matching Employer or
Discretionary Employer Contribution Accounts (and any other Participant
Accounts) upon his or her termination of employment by reason of his or her
death or Disability, or if there is a Change in Control.

 

(c)Forfeiture.  Notwithstanding any other provision herein, or any provision of
any employment or other agreement, including if a Participant is 100% vested
because the Participant has earned three Years of Service, a Participant
(including a Beneficiary) will lose all of his or her interest in his or her
Accrued Benefit, resulting in a complete forfeiture of Accrued Benefit, if
either Section 3.4(c)(i) or (ii) below is satisfied.

 

(i)The Participant's employment terminates in connection with an event that
constitutes Cause.

 

(ii)The Participant at any time is determined by the Employer, U.S. Department
of Labor, or a court of law to not be among the select group of management or
highly compensated employees and if the Employer in its sole discretion
determines such forfeiture is required or advisable as a condition of
maintaining the intended tax and/or ERISA status of the Plan.  

 

(iii)If some or all of the Participant’s Accrued Benefit has been paid, and
Section 3.4(c)(i) is satisfied, or pursuant to Section 3.4(c)(ii) the Employer
in its sole discretion determines that the Participant’s repayment to the
Employer is required or advisable, then within ninety (90) days of notice to the
Participant or Beneficiary of such circumstance the Participant or Beneficiary
shall repay to the Employer the amount of the Accrued Benefit requested to be
repaid.  The Employer’s determination under Section 3.4(c)(ii) that a
Participant is not among the select group of management or highly compensated
employees, that a forfeiture is required, and/or that repayment is required,
will be made only if the Employer concludes such determination or determinations
is necessary in its opinion in order for the Plan to remain in compliance with
the Code and/or ERISA.

 

Article 4

Plan Accounting, Earnings, and Funding

 

9

--------------------------------------------------------------------------------

 

Section 4.1 Investment.  The Employer shall invest contributions under the Plan
in one or more designated investment vehicles for investment, including
investments held in a Trust, within a period that is not longer than is
reasonable for the proper administration of Accounts and in accordance with the
participant direction of investments under section 4.5.

 

Section 4.2 Accounting. The Plan shall maintain one or more bookkeeping Accounts
in the name of each Participant to reflect the Participant’s Accrued Benefit
under the Plan, including to record each type of contribution (Salary Deferral,
Matching or Discretionary Employer Contributions) and Earnings thereon.  A
Participant’s Accrued Benefit as of any applicable date is the balance of his or
her Account(s) as determined in accordance with this Article 4.

 

Section 4.3  Account Adjustments.  Except for Earnings of a Segregated
Investment Account, as of each Valuation Date the applicable Account of each
Participant shall be credited or charged, as the case may be, with:

 

(a)distributions made to or withdrawals by the Participant or his or her
Beneficiaries during the Valuation Period;

 

(b)Salary Deferral, Matching and/or Discretionary Employer Contributions
allocated to the Participant’s Account(s) during the Valuation Period;

 

(c)Earnings allocated to the Participant’s Account(s) for the Valuation Period;

 

(d)if contributions, Earnings, or other benefits under the Plan are subject to
federal, state or local income, employment (e.g., taxes under the Federal
Insurance Contributions Act or Federal Unemployment Tax Act), or other taxes,
said taxes shall, in the discretion of the Employer, be withheld and deducted
from a portion of the Participant’s compensation and/or charged against the
applicable Participant Account as determined by the Employer; and

 

(e)other amounts, if any, allocated to or charged against the Participant’s
Account(s) under the Plan (e.g., Plan expenses).

 

The provisions of Section 4.5 shall also apply to Accounts.

 

Section 4.4  Allocation of Earnings.  As of each Valuation Date, and excluding
for this purpose Segregated Investment Accounts, Earnings for all Accounts shall
be allocated to each Participant’s Account pursuant to a fraction, the numerator
of which is the value of such Account and the denominator of which is the value
of all Accounts.  To calculate each fraction, the Accounts to which Earnings
shall be allocated will be valued as of the preceding applicable Valuation Date
(the “opening Account balance”), provided, however, the Employer may establish
procedures that are uniformly applied to similarly-situated Participants to
determine the Earnings with respect to each Plan Year contribution and to value
Accounts which recognize increases and decreases in Accounts that occur during
the Valuation Period, including, without limitation, a procedure that provides
that each Account, or portion thereof, which is distributed during the
applicable Valuation Period shall either not share in Earnings, shall be deemed
to share in Earnings at an imputed rate of return or shall share in Earnings
based on that period of time prior to the distribution of the Account or portion
thereof, and also including a procedure which credits to such opening Account
balances contributions that are made during the applicable Valuation

10

--------------------------------------------------------------------------------

 

Period.  For example, the Earnings may be credited and allocated among Accounts
by using a weighted average method.  Such method may treat a weighted portion of
the applicable contributions as if includable in the Participant’s Account as of
the beginning of the Valuation Period.  The weighted portion may, without
limitation, be a fraction, the numerator of which may be the number of months in
the applicable Valuation Period following the date of the applicable
contributions, and the denominator of which may be the total number of months in
the Valuation Period.

 

Section 4.5 Participant Direction of Investment

 

(a)The Employer and/or if there is a Trust, its Trustee, shall invest the
contributions under the Plan, and shall establish and prescribe such rules and
limitations it deems appropriate.

 

(b)Subject to Section 4.5(a) above, each Participant shall designate the
investment(s) in which the Participant’s Account(s) shall be deemed to be
invested for purposes of determining the Account’s Earnings and value of the
Participant’s Accrued Benefit.  The Employer will accept direction from each
Participant on a written election form or by other means that the Employer may
require pursuant to conditions, limitations and other provisions established by
the Employer.  The Employer may establish procedures relating to Participant
direction of investment under this Section 4.5, including the establishment of a
list of investments or funds selected by the Employer from which the Participant
may choose for the deemed investment of the amounts allocated to the
Participant’s Account(s).    

 

(c)The Plan will maintain a Segregated Investment Account(s) to the extent a
Participant’s Account(s) is subject to Participant investment direction and the
Participant provides investment directions hereunder.  A Segregated Investment
Account will be deemed to receive Earnings credited/debited to it and will bear
all of its expenses.  A Segregated Investment Account, including one invested in
a pooled fund (in which more than one Account is invested), shall be subject to
such accounting procedures and/or Sections 4.3 and 4.4 as the Employer deems
appropriate.

 

(d)The Participant’s investment selections shall remain in effect until the
Participant makes a new investment selection.  If an investment selection is not
made or if for any reason the selection becomes ineffective, the Earnings shall
be determined by the Employer.

 

(e)The Participant’s right to select the investment of his or her Account(s)
does not give the Participant any vested interest or secured or preferred
position with respect to the assets over which the Participant provides
investment instructions.  

 

Section 4.6  Trust and No Funding  

 

(a)The Employer may establish the Trust for the purpose of retaining and
managing assets set aside by the Employer for payment of all or a portion of the
amounts payable pursuant to the Plan.  Any Benefits not paid from the Trust
shall be paid solely from the Employer’s general funds, and any Benefits paid
from the Trust shall be credited against and reduce by a corresponding amount
the Employer’s liability to Participants under the Plan.  No special or separate
fund, other than the Trust, shall be established and no other segregation of
assets shall be made to provide the payment of any Accrued Benefit hereunder.  

11

--------------------------------------------------------------------------------

 

 

(b)All Trust funds, and any other amounts contributed under the Plan, and all
Earnings thereon, shall be subject to the claims of general creditors of the
Employer.  The obligations of the Employer to pay Benefits under the Plan
constitute an unfunded, unsecured promise to pay and Participants shall have no
greater rights than general creditors of the Employer.  Trust assets shall not,
at any time, be located outside of the United States or be transferred outside
of the United States.  

 

(c)The right of a Participant or his or her Beneficiary to an Accrued Benefit
hereunder shall be an unsecured claim against the general assets of the
Employer, and neither the Participant nor his or her Beneficiary shall have any
rights in or against any amount credited to his or her Account(s) or any other
specific assets of the Employer, except as otherwise provided in the
Trust.  Except as provided under the Trust, nothing contained in the Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Plan and the
Employer or any other person.  Nothing contained in the Plan shall constitute a
guarantee by the Employer that the assets of the Employer will be sufficient to
pay any benefit to any person.

 

(d)The Employer shall appoint and/or discharge the Trustee, if any, pursuant to
the Trust document and/or other written agreement between the Employer and the
Trustee.  Except as otherwise provided herein, the services of the Trustee and
the Trust provisions shall be set forth in the Trust document.  To the extent
provided therein and consistent with the Plan, the Trustee shall assume such
responsibilities and duties of the Employer as the Employer and Trustee agree.

 

Section 4.7  Benefit Responsibility. The Employer shall be responsible for
providing the Accrued Benefit of each Participant.  Victory Capital Holdings
Inc. agrees to not interfere directly or indirectly with the Employer’s payments
of benefits under the Plan.  Such agreement will be evidenced by and effective
with written Board of Director action which is hereby made a part of this
Plan.  

 

Article 5

Time and Method of Payment

 

Section 5.1 Election of Payment  

 

(a)No later than the Election Date, the Participant will submit a written
election form setting forth the time and method of payment of the Participant’s
Accrued Benefit.  The Election Date is defined in Section 3.1(d) for Salary
Deferral Contributions and with respect to Matching and Discretionary Employer
Contributions is no later than the earlier of the last day of the Plan Year for
Compensation attributable to services to be performed for the immediately
following Plan Year and the date otherwise dictated by Code Section 409A (e.g.,
when such contribution is made to the Trust).  The “Election Date” is determined
under Code Section 409A with respect to each “plan” (i.e., each source of
Benefits provided under the Plan pursuant to Sections 3.1, 3.2, and 3.3
respectively) as disaggregated to the greatest extent allowed under Code Section
409A.

 

(b)Subject to the other provisions herein, a Participant’s election (or
nonelection) is irrevocable as of the Election Date.  Each Participant’s
election or change in election must be in compliance with this Article 5 and in
accordance with and as limited by the election form the

12

--------------------------------------------------------------------------------

 

Employer provides.  The Election Date, payment events and/or methods of payment
provided in the election form may be sooner or narrower and more limited than as
set forth in this Article, as determined each Plan Year by the Employer.

 

Section 5.2 Payment Events.  A Participant’s Accrued Benefit shall commence to
be paid upon one or more of the following times or events (“Payment Event”) as
set forth and limited by the Participant’s election form:

 

(a)upon the Participant’s Separation from Service,

(b)a time or a fixed schedule under the Plan,

(c)upon a Change in Control,

(d)upon the Participant’s Disability,

(e)upon the Participant’s death,

 

(f)upon the earliest to occur of the events specified in Subsection (a) through
(e).

The Participant’s Accrued Benefit shall be paid or commence to be paid within
ninety (90) days following the date set forth in the payment election form that
follows or coincides with the Participant’s Payment Event.  The Employer, and
specifically not the Participant, will determine and designate the exact date
and taxable year of payment. This Section 5.2 is subject to a subsequent
election made under Section 5.6.

Section 5.3  Method of Payment.  A Participant’s Accrued Benefit, or portion
thereof, shall be paid under one of the following methods as set forth and
limited by the Participant’s election form:

(a)by payment in a lump sum;

(b)by payment in substantially five (5) equal annual installments, with each
installment equaling the product of the Participant’s Accrued Benefit as of the
immediately preceding Valuation Date divided by the number of remaining
installments; or

(c)by payment in any other form or under any other method approved by the
Employer and set forth in the payment election form the Employer provides that
is consistent with Code Section 409A.  

Regardless of the method of payment, any distribution (including one that is not
a lump sum payment) will be accelerated and paid in accordance with the second
and third sentences of Section 5.2 upon the earliest to occur of the events as
set forth in Section 5.2 and the election form (i.e., Separation from Service,
death, Disability or a Change in Control).

 

Section 5.4Default Payment. If the Participant does not properly and timely
elect a time and/or method of payment, the Participant’s Accrued Benefit shall
be paid in a lump sum to the Participant within the ninety (90) day period
following his or her Separation from Service.  The Employer, and specifically
not the Participant, will determine and designate the exact date and taxable
year of payment.

13

--------------------------------------------------------------------------------

 

Section 5.5 Intervening Disability or Death.  Unless the Participant elects
otherwise in accordance with this Article 5, in the event the Participant incurs
a Disability or death prior to payment or the completion of payment hereunder,
the Participant’s remaining Accrued Benefit shall be paid to the Participant or
Beneficiary in a lump sum within the ninety (90) day period following the
Participant’s Disability or death.  The Employer, and specifically not the
Participant or Beneficiary, will determine and designate the exact date and
taxable year of payment.

Section 5.6 Change in Election.  In accordance with the written election form
the Employer provides to the Participant, a Participant may change the time
payment commences and/or method of payment established under Article 5 so long
as the following conditions are satisfied:

(a)in the case of an election related to a payment to be made at a specified
time or pursuant to a fixed schedule, the Participant’s election to delay a
payment must be made no later than twelve (12) months prior to the date of the
first scheduled payment;

(b)the Participant’s election must not take effect until at least twelve (12)
months after the date on which the election is made;

(c)in the case of an election related to a payment other than a payment made on
account of Disability, death, or Unforeseeable Emergency the payment with
respect to which the election is made must be deferred for a period of at least
five (5) years from the date such payment would otherwise have been made;

(d)a Participant may not accelerate the time or schedule of any payment under
the Plan, except as provided in Code Section 409A; and  

 

(e)the Participant may not elect payment earlier than the Participant’s
Separation from Service, Disability, death, a specified time or pursuant to a
fixed schedule, or a Change in Control or upon Unforeseeable Emergency, all in
accordance with Code Section 409A.

 

This Section 5.6 does not allow a payment change in the event payment is
accelerated in accordance with the last sentence of Section 5.3 and/or the
election form.

 

Section 5.7 Payment for Unforeseeable Emergency

(a)In the case of an Unforeseeable Emergency, and upon the Participant’s
request, the Employer may, in its sole discretion, direct that payments be made
notwithstanding any other provision hereunder.  Payment because of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
satisfy the Unforeseeable Emergency (which may include amounts necessary or
anticipated to pay any taxes or penalties resulting from the distribution).

 

(b)“Unforeseeable Emergency” means, as determined by the Employer in its sole
discretion, a severe financial hardship to the Participant resulting from: an
illness or accident of the Participant or Beneficiary, the Participant’s Spouse,
or a dependent (as defined in Code Section 152 without regard to Code Section
152(b)(1), (b)(2) and (d)(1)(B)) of such Participant; loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  An Unforeseeable Emergency generally shall not include the
purchase of a home or payment of college tuition, but may include the

14

--------------------------------------------------------------------------------

 

imminent foreclosure of or eviction from the Participant’s primary residence,
the need to pay for medical expenses, or the payment of funeral expenses of the
Participant’s Spouse, Beneficiary or dependent.  To qualify as an Unforeseeable
Emergency, the circumstance must satisfy the requirements of Code Section 409A.

 

Section 5.8 Permitted Payment Acceleration.  To the extent permitted by Code
Section 409A, the Employer may, in its sole discretion, commence distribution to
a Participant, Beneficiary or other appropriate payee of the portion of a
Participant’s Accrued Benefit authorized for distribution for one or more of the
following reasons:  (a) a de minimis cashout payment that results in the
termination of the entirety of a Participant’s interest in the Plan (and any
required aggregated plan), if the payment is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B) and if the Employer exercises its
discretion hereunder evidenced in writing no later than the date of such
payment; (b) payment of the amount required to be included in a Participant’s
income as a result of any failure to comply with Code Section 409A; (c) payment
to pay the Federal Insurance Contributions Act tax imposed under the Code as
permitted under Code Section 409A; (d) payment to a party other than to the
Participant pursuant to a domestic relations order; (e) termination of the Plan;
and (f) any other circumstance permitted under Code Section 409A.

 

Section 5.9 Domestic Relations Orders.  Nothing contained in this Plan prevents
the Employer from complying with the provisions of a domestic relations order
under the Plan which awards a Participant’s Accrued Benefit to an alternate
payee; provided, however, compliance with the order and payment will only be
made to the extent the Employer determines such compliance and payment is in
accordance with applicable law, including ERISA and the Code.  For purposes of
this Section, an alternate payee is the spouse, former spouse, child or other
dependent of a Participant who is recognized by a domestic relations order as
having a right to receive all, or a portion of, the Benefits payable under the
Plan with respect to such Participant.

Section 5.10 Overpayment.  If for any reason, including, without limitation,
mathematical or administrative error, the amounts paid to the Participant or
Beneficiary exceed the Accrued Benefit to which the Participant or Beneficiary
is entitled under the Plan, such excess shall constitute an indebtedness of such
party to the Employer.  Such indebtedness shall be payable to the Employer by
the Participant, or Beneficiary as the case may be, upon demand by the Employer,
or as determined by the Employer, such indebtedness shall be charged against
amounts credited to such Participant’s Account(s).

Section 5.11 Facility of Payment.  Whenever, in the Employer’s opinion, a
Participant or Beneficiary entitled to receive a payment of Benefits hereunder
is under disability or is incapacitated so as to not receive or acknowledge
payment hereunder, the Employer may make payments to the party’s representative,
relative or other person for the party’s benefit or otherwise apply the payment
for the benefit of such Participant or Beneficiary in such manner that the
Employer considers advisable.  Any payment of Benefits in accordance with the
provision of this document shall be a complete discharge of any liability for
the making of such payment under the provisions of the Plan.

Section 5.12 Taxes.  Amounts payable hereunder or the Participant’s Compensation
shall be reduced by applicable federal, state, and local taxes or charges that
the Employer is required to withhold or the Employer deems appropriate.

 

15

--------------------------------------------------------------------------------

 

Section 5.13 Required Delay of Payment.  If the Employer reasonably determines
that any payment of Benefits due under the Plan or any other amount that may
become due to Participant after Separation from Service, is subject to Code §
409A, and also determines that Participant is a “specified employee,” as defined
in Code § 409A(a)(2)(B)(i), upon the Participant’s Separation from Service, no
amount may be paid to or on behalf of Participant earlier than six months after
the date of Separation from Service (or, if earlier, the Participant’s death) if
such payment would violate the provisions of Code § 409A and the regulations
issued thereunder, and payment shall be made, or commence to be made, as the
case may be, on the date that is six months and one day after the Separation
from Service (or, if earlier, one day after the Participant’s death).  For this
purpose, Participant will be considered a “specified employee” if Participant is
employed by an employer that has its stock publicly traded on an established
securities market or certain related entities have their stock traded on an
established securities market and the Executive is a “key employee”, with the
exact meaning of “specified employee”, “key employee” and “publicly traded”
defined in Code § 409A(a)(2)(B)(i) and the regulations thereunder and as may be
set forth in the Employer’s specified employee policy.  Notwithstanding the
above, the Employer hereby retains discretion to make determinations regarding
the identification of “specified employees” and to take any necessary corporate
action in connection with such determination and the provisions of this section
shall be applied in accordance with the Employer’s specified employee policy.

 

Article 6

Participant Provisions

 

Section 6.1 Beneficiary Designation.  Each Participant shall designate, in
writing, any person or persons, who, contingently or successively, are to
succeed to the Participant’s Accrued Benefit under the Plan in the event of the
Participant’s death.  The Employer shall prescribe a sample form for the written
designation of the Beneficiary and, upon the Participant’s filing the form with
the Employer, it shall effectively revoke all designations filed prior to that
date by the Participant.

Section 6.2 Community Property and Legal Effect.  The Participant, and
specifically not the Employer or any other party, shall be responsible for
ensuring the legal validity and enforceability of the Participant’s Beneficiary
designation.  The Participant is strongly encouraged to seek his or her own
legal counsel for this purpose.  If the Participant’s Accrued Benefit is subject
to the Spouse’s or a former Spouse’s community property interest, the
Participant’s designation of the Beneficiary shall be valid and enforceable only
to the extent such Accrued Benefit is not subject to such community property
interest and/or the Spouse has waived his or her election in accordance with
applicable state law.

 

Section 6.3 No Beneficiary Designation.  If a Participant fails to name a
Beneficiary in accordance with Section 6.1, if the Beneficiary named by a
Participant predeceases him or her or dies before complete distribution is made
to the Beneficiary under the Plan, or there is a disclaimer pursuant to law,
then the Beneficiary shall be the Participant’s Spouse, but if the Spouse
predeceases the Participant, then the Beneficiary shall be the Participant’s
descendants per stirpes, and if none survive the Participant, then the
Beneficiary shall be the Participant’s estate.

 

Section 6.4 Revocation Upon Divorce.  Notwithstanding any provision of the Plan
to the contrary, if a Participant designates his or her Spouse as a Beneficiary,
a subsequent divorce decree that relates to such Spouse shall automatically
revoke the Participant’s designation of the Spouse as a Beneficiary

16

--------------------------------------------------------------------------------

 

unless the decree or a domestic relations order provides otherwise or unless the
Participant designates such former Spouse as his or her Beneficiary, in
accordance with this Article 6, at any time after the date of such divorce
decree.

 

Section 6.5 Personal Data to Employer.  Each Participant and each Beneficiary of
a deceased Participant must furnish to the Employer such evidence, data or
information as the Employer considers necessary or desirable for the purpose of
administering the Plan.  The provisions of this Plan are effective for the
benefit of each Participant upon the condition precedent that each Participant
will furnish promptly full, true and complete evidence, data and information
when requested by the Employer.

 

Section 6.6 Assignment or Alienation.  Neither a Participant nor a Beneficiary
shall anticipate, transfer, assign or alienate (either at law or in equity) any
Accrued Benefit provided under this Plan, and the Employer shall not recognize
any such anticipation, transfer, assignment or alienation.  To the extent
permitted by law, the right of any Participant or any Beneficiary to any benefit
or to any payment under this Plan shall not be subject in any manner to
attachment or other legal process for the debts of such Participant or
Beneficiary.

 

Article 7

Administration

 

Section 7.1 Authority and Responsibility of the Plan Administrator.  Unless
otherwise specifically provided herein, the Plan Administrator (i.e., the
Employer) shall have full and complete authority, responsibility, discretion and
control over the management, administration and operation of the Plan and
investments hereunder, except to the extent the Trust otherwise provides,
including but not limited to the authority to:  (a) formulate, adopt, issue,
revise and apply procedures and rules in accordance with law; (b) construe and
apply the provisions of the Plan; (c) make all determinations under the Plan,
including those concerning eligibility for Benefits and eligibility to receive
payment of Benefits; (d) adopt and prescribe the use of necessary forms;
(e) prepare and file reports, notices, and any other documents relating to the
Plan which may be required by the United States Secretary of Labor or Secretary
of the Treasury; (f) prepare and distribute to Participants any communication
materials required by ERISA or the Code; (g) employ or retain agents and/or
other professionals (including those who may be employed by or represent the
Employer) to aid it in the administration of the Plan; (h) be the agent for
service of legal process; (i) make available for inspection and provide upon
request documents and instruments required to be disclosed by ERISA or the Code;
(j) direct the payment of Benefits under the Plan and issue such other
directions and instructions as are necessary for the proper administration of
the Plan; and (k) analyze and report Plan activity.  Any decisions or
determinations the Plan Administrator may make under or with respect to the Plan
shall be made in its sole discretion and shall be final and binding.  

 

Section 7.2 Claims Procedures

 

(a)Initial Claim for Benefits and Timing.  Each person entitled to Benefits
under this Plan (“Claimant”) must submit his or her claim for Benefits to the
Employer in such form as is provided or approved by such Employer.  A Claimant
shall have no right to seek review of a denial of Benefits, or to bring any
action in any court to enforce a claim for Benefits prior to his or her filing a
claim and exhausting his or her rights under this Section.  When a claim for
Benefits has been filed properly,

17

--------------------------------------------------------------------------------

 

such claim shall be evaluated and the Claimant shall be notified by the Employer
(or its agent) of its approval or denial within a reasonable period of time but
not later than ninety (90) days after the Employer’s receipt of such claim
unless special circumstances require an extension of time for processing the
claim.  If such an extension of time is required, written notice of the
extension shall be furnished to the Claimant by the Employer (or its agent)
prior to the termination of the initial ninety (90) day period which shall
specify the special circumstances requiring an extension and the date by which a
final decision is expected to be reached (which date shall not be later than one
hundred and eighty (180) days after the date on which the claim was received by
the Employer).  

 

(b)Content of Denial Notice.  If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reason(s) for the denial, (ii) reference to the specific Plan provision(s) upon
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary, and (iv) a description of the
Plan’s appeal procedure and its applicable time limits, as set forth herein,
including a statement of the Claimant’s rights to bring a civil action under
ERISA Section 502(a) following an adverse determination on appeal.

 

(c)Appeal of Claim Denial.  The purpose of the review procedure set forth in
this Section is to provide a procedure by which a Claimant under the Plan may
have a reasonable opportunity to appeal a denial of a claim for a full and fair
review.  If a claim is denied, in whole or in part (or if within the time
periods prescribed in Subsection (a), the Employer or its agent has not
furnished the Claimant with a denial and the claim is therefore deemed denied),
and if the Claimant wishes to appeal the denial, the Claimant must file a
written request with the Plan Administrator within sixty (60) days after the
date on which the Claimant received written notification of the denial that the
Plan Administrator conduct a full and fair review of the denial of the claim for
Benefits, which shall include a hearing if deemed necessary by the Plan
Administrator.  

 

(d)Review Requirements.  The Claimant shall have the opportunity to submit
written comments, documents, records, and other information relevant to the
Claimant’s claim for Benefits.  The review shall take into account all such
comments, documents, records, and other information submitted by the Claimant,
without regard to whether such information was submitted or considered in the
initial benefit determination.  

 

(e)Decision on Review.  Decision on review of a denied claim shall be made in
the following manner:

 

(i)The decision on review shall be made and be communicated to the Claimant
within a reasonable period of time but not later than sixty (60) days after the
Plan Administrator receives the request for review unless the Plan Administrator
determines that special circumstances (such as the need to hold a hearing)
require an extension of time for processing the claim.  If the Plan
Administrator determines that an extension of time is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial sixty (60) day period.  In no event shall such extension exceed a
period of sixty (60) days from the end of the initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the determination on review.

 

18

--------------------------------------------------------------------------------

 

(ii)The decision on review shall be set forth in a manner calculated to be
understood by the Claimant, shall be in writing, and shall include:  the
specific reason(s) for the decision, reference to the specific Plan provision(s)
on which the decision is based, a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for Benefits, and a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA.

 

(iii)In the event that the decision on review is not furnished within the time
period set forth in this Subsection, the claim shall be deemed denied on review.

 

(e)Disability Claims.  If your claim involves a determination of Disability
under the Plan, different timeframes and rules may apply.  Notwithstanding
anything in the Plan to the contrary, the Plan Administrator shall follow
procedures which conform to the requirements of Department of Labor Regulation
§2560.503-1 with respect to Disability claims filed after April 1, 2018. If your
claim involves a determination of Disability under the Plan, you will receive a
separate notice of claims procedures that apply to your claim.  

 

Section 7.3Expenses. To the extent not inconsistent with the Trust, the Trustee
is authorized to pay from the Trust all expenses, taxes and fees incurred in
connection with the Plan and/or Trust (including without limitation
recordkeeping, administration, attorneys’ fees, and investment fees) to the
extent they are not paid by the Employer.  Such expenditures shall be charged
against the Trust and as applicable the Participant’s Account(s) pursuant to
Section 4.3 or otherwise as determined by the Trustee and Employer in accordance
with the Trust.

 

Article 8

Miscellaneous

 

Section 8.1 USERRA and Family and Medical Leave Act.  The Plan shall comply with
the requirements of the Uniformed Services Employment and Reemployment Rights
Act of 1994 and the Family and Medical Leave Act of 1993.  

 

Section 8.2 Amendment or Termination  

 

(a) In General.  The Plan may be amended in whole or in part from time to time
by the Employer and may be terminated by the Employer, in its sole discretion,
but subject to compliance with Code Section 409A.  Upon Plan termination, the
Participants shall be entitled to receive their Accrued Benefits only in
accordance with the Plan as if it had not terminated or as the Plan otherwise is
amended or administered in compliance with the Code and ERISA, as applicable.  

 

(b)Amendments and Administration.  The Plan may be amended and administered by
the Employer at any time and retroactively, if required, if warranted in the
opinion of the Employer, to ensure that the Plan is characterized as a “top hat”
plan maintained for a select group of management or highly compensated employees
as described under ERISA, and/or to conform the Plan to the provisions and
requirements of any applicable law (including but not limited to ERISA and the
Code).  Any reduction, elimination or change of a Participant’s Benefits under
this Section 8.2 shall not be deemed to prejudice nor impermissibly reduce in
contravention of this Plan any interest of a Participant or a Beneficiary
hereunder.  Any payment election or provision in effect prior to any Plan

19

--------------------------------------------------------------------------------

 

amendment shall be conformed and interpreted as warranted to comply with the
Code.

 

Section 8.3 No Liability.  The Employer, Victory Capital Holdings Inc., and each
of the respective affiliates, officers, directors and employees shall not be
liable to any person for any action taken or omitted in connection with the Plan
unless attributable to such person’s own fraud or willful misconduct.  The
Employer shall not be responsible for any act or failure to act of any Trustee
appointed to administer the Trust.

 

Section 8.4 Employment Relations.  The adoption and maintenance of the Plan
shall not be deemed to constitute a contract of employment between the Employer
and its Employees or to be consideration for, or an inducement or condition of,
the employment of any person.  Nothing contained herein shall be deemed to: (a)
give to any person the right to be retained in the employ of the Employer; (b)
affect the right of the Employer to discipline or discharge any person at any
time; (c) give the Employer the right to require any person to remain in its
employ; or (d) affect any person’s right to terminate his or her employment at
any time.

 

Section 8.5 Enforceability.  This Plan shall be binding upon the assigns,
successors, and the legal representatives of the Participant and of the
Employer, subject to Section 8.2, unless the Employer determines otherwise in
writing.  

 

Section 8.6 Construction

 

(a)Words used in the masculine shall apply to the feminine where applicable, and
wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.  Reference to the provisions of any
particular section of the Code, ERISA, other statute, regulation or release by
governing authorities shall be deemed to be a reference to any section of the
authority which may hereafter contain the same or similar provisions.

 

(b)This Plan shall be administered, construed and limited in the manner
appropriate for the Plan to comply with the provisions of ERISA, particularly to
qualify as an ERISA “top hat” plan and to comply with the provisions of the
Code, including without limitation Code Section 409A.  ERISA and Code sections
and regulations are incorporated by reference as is necessary for such
administration, interpretation and limitation.

 

(c)If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof and
the Plan shall be construed and enforced as if such provisions, to the extent
invalid or unenforceable, had not been included herein.

 

(d)The headings of Articles, Sections and subsections hereunder are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

Section 8.7 Entire Agreement.  Except as otherwise amended or incorporated
herein, or supplemented with addenda, in writing by the Employer, this Plan
document constitutes the entire agreement between the Employer, Participants and
Beneficiaries and contains all of the agreements among such parties with respect
to the subject matter hereof, and furthermore, to the extent conflicting, this
Plan supersedes any and all other agreements, either oral or in writing, without
limitation including in any

20

--------------------------------------------------------------------------------

 

employment agreement among the parties hereto, with respect to the subject
matter hereof.  Any such other agreement shall be null, void, and of no effect
with respect to the subject matter of this Plan.  This Section in no way limits
or abrogates the provisions of the Trust nor the Employer’s right to amend or
terminate the Plan in any respect, including without limitation pursuant to
Section 8.2.

 

Section 8.8 Governing Law.  The Plan and all matters arising with respect
thereto shall be governed by ERISA and the Code (and/or other federal law),
except as otherwise not applicable, in which case New York State law shall
govern.

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employer has executed this amended and restated Plan
this 11th day of March, 2020.

 

 

VICTORY CAPITAL MANAGEMENT INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ DAVID C. BROWN

 

 

David Brown, CEO

 

22